PER CURIAM.
Rivers Body of Orlando, Inc. appeals a final judgment entered upon a jury’s verdict for the defendant, Hartford Accident and Indemnity Company.
The issue raised on appeal is the objection of plaintiff to a particular instruction to the jury.
The findings of the jury which have been* reviewed by the trial judge on motion for new trial will not be disturbed on appeal' when there is any substantial evidence to’ support the verdict unless error of the-trial judge in the instructions to the jury will result in a miscarriage of justice. The-record on appeal fails to establish such, fact. Dowling v. Loftin, Fla.1954, 72 So.. 2d 283.
Affirmed.
WHITE, Acting C. J., ANDREWS, J.,. and McCORD, GUYTE P., Jr., Associate: Judge, concur.